Citation Nr: 1500932	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-37 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1974 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the application to reopen the previously denied claim for service connection for bilateral hearing loss. 

The Veteran testified before a Veterans Law Judge in March 2011, and a transcript of that hearing is of record.  However, that individual is no longer employed by the Board.  The Veteran was notified of this fact and offered the opportunity for a new hearing.  In May 2013, the Veteran responded that he did not desire a new hearing. 

In January 2012, the Board reopened the previously denied claim for service connection for bilateral hearing loss and remanded the merits of the claim for further development.  Again in June 2013, the Board remanded the claim in order to acquire outstanding medical records and afford the Veteran and VA rating examination and opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review.  As noted above, in June 2013 the Board remanded the Veteran's claim to obtain outstanding private and VA medical records and to obtain a VA medical opinion (or, if deemed warranted, to afford the Veteran a VA examination).

Specifically, the Board remand requested that the AMC obtain private treatment records from Dr. Todd Rosenthal or Robert Burchett with the Armenia Clinic from 1977 to 1979, Dr. Anthony Duany from 1978 to 1983, and Dr. Vijay Diwadkar from 1982 to 2001 and from December 2008 forward.  The evidence of record reflects that the Veteran completed the necessary authorization and release forms for each provider and submitted the forms to the AMC.  (See VA Forms 21-4142, Authorizations for Release of Information, dated June 2013).  However, the record before the Board does not reflect that the AMC attempted to obtain these records from the identified health care providers, or informed the Veteran that said records were unavailable.

The June 2013 Board remand also instructed that a VA medical opinion be obtained to provide medical guidance concerning the etiology of the Veteran's bilateral hearing loss.  In this function, the examiner was asked to address whether the Veteran's current hearing loss disability was either caused by, or the result of, the incidents of (or treatment for) being kicked in the head, earaches, ear infections, and/or cerumen noted during service; or, in the alternative, whether his current hearing loss disability was either caused or aggravated by his service-connected migraine and migraine variant headaches.  However, the record before the Board does not reflect that a VA medical opinion was ever obtained in accordance with the June 2013 remand.

As such, the prior remand instructions were not carried out and the case must be remanded in accordance with the court's ruling in Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  If necessary, request that the Veteran complete updated authorization and release forms (VA Form 21-4142) for VA to obtain any outstanding non-VA treatment records concerning his ears or hearing loss for the following providers: (1) Dr. Todd Rosenthal or Robert Burchett with the Armenia Clinic from 1977 to 1979, (2) Dr. Anthony Duany from 1978 to 1983, and (3) Dr. Vijay Diwadkar from 1982 to 2001 and from December 2008 forward.

The AMC must then make reasonable efforts to obtain the non-VA records, including at least one follow-up attempt, unless it is reasonably certain that such effort would be futile.  If the AMC cannot obtain the records identify by the Veteran, documentation to that effect should be associated with the claims files.

2.  After completing the above, forward the entire claims file to a VA examiner with appropriate expertise to provide an addendum opinion to the May 2012 and August 2012 VA audiology reports of examination and medical opinion, for the purposes of addressing whether the Veteran's current hearing loss disability was related to certain incidents or treatment noted during service.  (The Veteran should be scheduled for a new examination only if one is deemed necessary by the examiner.)

The examiner should review the entire claims file, including a copy of this remand, and any relevant records in an electronic format.  Such review should be noted in the examination report. 

Specifically, the examiner should respond to the following questions:

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current hearing loss disability was caused by, or is it the result of, any incident or treatment for: (1) being kicked in the head, (2) earaches, (3) ear infection, and/or (4) cerumen noted during service?  In making this assessment, the examiner should comment on the significance, if any, of the off-and-on earaches and treatment the Veteran had for excessive cerumen in the ears after service.

(b)  If the answer to (a) is "No," is it at least as likely as not (probability of 50 percent or more) that the Veteran's current hearing loss was caused by, or the result of, his service-connected migraine and migraine variant headaches?

(c)  If the answer to (b) is "No," is it at least as likely as not the Veteran's service-connected migraine and migraine variant headaches aggravated his current bilateral hearing loss disability?  In this special context, "aggravation" has occurred when it has been medically determined that the bilateral hearing loss disability has undergone an identifiable permanent increase in severity that is proximately due to or the result of the service-connected migraine and migraine variant headaches.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of medical literature (if deemed warranted), which may reasonable explain the medical guidance in the study of this case.

3.  After completing the above actions, to the extent possible, re-adjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




